Slip Op. 06-174

 UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                    :
ACTION GLOVE COMPANY, INC.,         :
                                    :
                        Plaintiff,  :
                                    :
                  v.                :                Before: MUSGRAVE, Judge
                                    :                Court No. 04-00002
UNITED STATES,                      :                (with attached schedule)
                                    :
                        Defendant.  :
____________________________________:

                                           JUDGMENT

       The above-captioned actions were stayed pending this Court’s resolution of Cricket Hosiery,

Inc. v. United States, Court Number 03-00533. On April 24 of this year, the Court issued a final

judgment dismissing that action. See Cricket Hosiery, Inc. v. United States, 30 CIT __, 429 F. Supp.

2d 1338 (2006). On September 28, the Court ordered that each of the above-captioned plaintiffs

“shall, within 30 days of the date of this Order, show cause why its action should not be dismissed

for lack of prosecution.” To date, no plaintiff has come forward with any reason why these actions

should not be dismissed. Therefore, pursuant to United States Court of International Trade Rule

41(b)(3), it is hereby

       ORDERED that these actions are dismissed for lack of prosecution.



                                                            /s/ R. Kenton Musgrave

                                                           R. Kenton Musgrave, Judge

Dated: November 29, 2006
       New York, New York
Court No. 04-00002                                                             Page 2


                                            SCHEDULE

 Court Number            Plaintiff
 03-00707                Fila U.S.A. Inc.
 03-00739                Eastern Pacific Apparel, Inc.
 03-00740                Vans, Inc.
 03-00768                Firoze Fakhri
 03-00769                Farbe, Inc.
 03-00779                Capital Mercury Apparel, Ltd.
 03-00802                G-Star Apparel, Inc.
 03-00815                Franco Apparel Group, Inc.
 03-00857                Esportia International, Inc.1
 03-00873                Seattle Pacific Industries, Inc.
 03-00877                Sears, Roebuck & Company
 03-00892                Louisville Bedding Company
 03-00929                Johnson & Johnson Consumer Products Companies, Inc.
 03-00930                Impact Imports International, Inc.
 04-00141                Sumitomo Corporation of America




      1
             Also identified as Exportia International Incorporated.